Appeal from a judgment of the Supreme Court (Intemann, Jr., J.), entered June 15, 1987 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Since respondents have effectively granted petitioner the relief he seeks in this CPLR article 78 proceeding by administratively reversing the determination, expunging the matter from petitioner’s records and restoring lost good time, the appeal should be dismissed as moot (see, Matter of Gonzalez v Jones, 115 AD2d 849).
Appeal dismissed, as moot, without costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Mercure, JJ., concur.